Citation Nr: 1638374	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-06 994	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1. Entitlement to a compensable initial rating for residuals of a left ankle sprain.

2. Entitlement to a compensable initial rating for bilateral plantar fasciitis with bilateral calcaneal spurs. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The decision granted service connection for left ankle sprain and bilateral plantar fasciitis with bilateral calcaneal spurs.  Each disability was rated noncompensable, effective September 1, 2007.  Jurisdiction has since been transferred to the RO in Buffalo, New York.

The issue of entitlement to service connection for postoperative residuals of right bicipital tendon reattachment was remanded in March 2015 for additional development. An April 2015 rating decision granted service connection for this disability. As this rating decision constitutes a complete grant of the Veteran's service connection claim, this matter is no longer before the Board.  

The Veteran has made statements during VA and private treatment suggesting a belief that he has posttraumatic stress disorder (PTSD) related to service (as raised in July 2008 VA treatment records); and surgical scars of the left ankle that may be related to the service connected ankle disability. Treatment records cannot serve as claims for service connection. MacPhee v. Nicholson, 459 F.3d 1323 (Fed.Cir.2006) (explaining that medical reports may be considered an informal claim only if service connection has already been established for the disability); Brannon v. West, 12 Vet. App. 32 (1998).

The issues of entitlement to a rating in excess of 10 percent for residuals of left ankle sprain and a compensable rating for  REMANDED to the agency of original jurisdiction (AOJ); and are discussed in the REMAND section of this decision



FINDING OF FACT

Since the initial grant of service connection, the residuals of the Veteran's left ankle sprain have been manifested by painful motion without more than moderate limitation. 


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for residuals of left ankle sprain have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.59, 4.71a; Diagnostic Codes 5003, 5270-5274 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015).

When an appeal is based on the assignment of an initial rating for a disability following an initial award; VA must consider the assignment of staged ratings to reflect differing levels of disability during the period beginning with the grant of service connection. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left ankle disability is currently rated under Diagnostic Code 5299-5271. Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue. See 38 C.F.R. § 4.27 (2015). Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location. Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006). Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated by analogy. Id.   

Diagnostic Code 5271 establishes that a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating for marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015). The rating schedule does not define what constitutes "moderate" and "marked" limitation of motion. Instead, the Board is to evaluate the evidence in such a manner that its decision is "equitable and just." 38 C.F.R. § 4.6 (2015). In making this determination, it is noted that normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71, Plate II (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In addition, VA policy is to recognize painful motion as warranting at least the minimum compensable rating for the joint involved.  38 C.F.R. § 4.59 (2015).

Although pain may be a cause or manifestation of functional loss, pain without associated functional limitation cannot service as the basis for a rating in excess of the minimum compensable rating. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In the case of ankle disabilities, other potentially applicable Diagnostic Codes include Diagnostic Code 5270 for ankylosis of the ankle, under which any ankylosis in plantar flexion less than 30 degrees warrants a 20 percent evaluation. Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants a 30 percent evaluation. Ankylosis of the ankle in plantar flexion more than 40 degrees, or in dorsiflexion more than 10 degrees or with abduction, adduction, or eversion deformity warrants a 40 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).

Ankylosis of the subastragalar or tarsal joint in a good weight-bearing position warrants a 10 percent evaluation, whereas ankylosis in a poor weight-bearing position warrants a 20 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5272 (2015). 

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent evaluation, and with a marked deformity warrants a 20 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5273 (2015).

Astragalectomy warrants a 20 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5274 (2015).

Here, the claims file contains private treatment records dated from September 2007 to July 2012, and VA treatment records dated from April 2008 to April 2015. These note the Veteran's participation in physical therapy from February to March 2008. In February, 2008 the Veteran demonstrated left ankle dorsiflexion to 15 degrees, plantar flexion to 65 degrees, inversion to 45 degrees, and eversion to 23 degrees, with strength rated at a 4+ out of five. The Veteran's one-legged balance was rated as a four out of five on the left side, and the Veteran rated his pain as a zero out of ten at rest and while walking. T

The Veteran had a slight limp while standing up that quickly reduced, and reported no problems with walking, prolonged sitting, or the use of stairs. By March, the Veteran experienced an estimated 80 percent improvement, such that he was able to run three miles with only a slight dorsal ankle symptom that decreased within 30 minutes. However, clear symptoms were reported when walking down stairs. At that time, the Veteran demonstrated left ankle dorsiflexion to 18 degrees, plantar flexion to 71 degrees, inversion to 49 degrees, and eversion to 35 degrees.

By April 2008, Veteran described his ankle as stable with lateral pain. With regard to physical activity, the Veteran noted no pain at rest or with walking on level surfaces, and the ability to use elliptical machines without difficulty. However, jogging or racquetball caused lateral pain. As such, the Veteran was prescribed ibuprofen, but had not yet started using it. Upon examination, no swelling or deformity of the ankle was noted. 

The anterior drawer maneuver was stable, with no pain or with inversion or eversion. The Veteran displayed good plantar and dorsiflexion, with mild tenderness over the fibular calcaneal ligament. Accompanying X-rays revealed degenerative disease at the medial compartment of the left ankle joint. Articular surfaces of medial ankle joint were roughened and irregular. A minimal spur was noted at dorsal aspect of talonavicular joint, and a small plantar calcaneal spur was noted. 

In a June 2008 statement, the Veteran reported that his left ankle disability caused constant pain and limited motion. 

Subsequent treatment records indicate ongoing ankle pain. In July 2008, the Veteran reported that he was jogging with less frequency, because the activity aggravated his ankle. Upon examination, no ankle effusion was noted, with slight pain at the ankle on the left side. The Veteran also reported the ongoing use of ibuprofen to manage his left ankle pain. In January 2009, the Veteran again sought treatment for ongoing pain located under the lateral malleolus. At that time, the Veteran indicated that the pain had existed for several months, with an increase in severity upon exercising. As such, the Veteran was taking Naprosyn twice a day to assist with pain management, and using a brace during exercise. No instability was noted upon examination. 

In a February 2009 statement, the Veteran reported a new round of physical therapy due to pain upon motion and stiffness caused by his left ankle disability. 

Additional treatment records reveal that in April 2011, the Veteran demonstrated active range of motion in both ankles that was "grossly" within normal limits, all directions and symptomatic. At that time, the Veteran reported occasional migration of his distal heel symptoms through the lateral ankle.

The Veteran underwent VA joint examination in July 2012. At that time, he was diagnosed with degenerative joint disease, status post left lateral ankle ligament repair with residual well healed scar. The Veteran reported no flare-ups impacting the function of his ankle. Left ankle plantar flexion ended at 45 degrees or greater; and left ankle plantar dorsiflexion ended at 20 degrees or greater, which the examiner classified as normal strength. The Veteran was able to perform repetitive-use testing, whereupon left ankle plantar flexion ended at 45 degrees or greater; and left ankle plantar dorsiflexion ended at 20 degrees or greater. No functional loss, functional impairment, or localized tenderness or pain on palpation of the left ankle joints was noted. Testing revealed no laxity, and no residual symptoms due to the Veteran's 2003 and 2006 ankle surgeries were observed. The Veteran did not report the use of assistive devices to assist with ambulation. Accompanying x-rays revealed degenerative or traumatic arthritis of the left ankle. 

In a March 2013 statement, the Veteran reported that his left ankle disability interfered significantly with his ability to exercise, including running, jogging, and long hikes. Upon palpation, the Veteran reported feeling scar tissue in the ankle, and further indicated that his range of motion had decreased. As such, the Veteran was no longer able to continue with Ski Patrol, which caused significant ankle pain.

Subsequent treatment records include the Veteran's reports of ongoing ankle pain, instability, and limited range of motion. In April 2013, the Veteran's left ankle demonstrated dorsiflexion to 15 degrees and plantar flexion to 40 degrees. No gross instability was noted. There was no swelling or deformity, but there was minimal tenderness over the anterior ankle joint. The deltoid ligament and medial malleolus were nontender. The lateral malleolus was mildly tender. The anterior fibular talar and fibular calcaneal ligaments were moderately tender. The anterior drawer maneuver was stable. Forced inversion caused some discomfort. There was some tenderness over the dorsal midfoot just distal to the ankle joint.

As such, the Veteran participated in physical therapy from May to July 2013. In May 2013, the Veteran indicated that he owned an ankle stabilization brace but did not use it. Inspection of the ankle did not demonstrate edema or other joint pathology. Range of motion was within normal limits, with reports of tightness and paresthesia and inversion at 35 degrees. Left ankle strength was rated as a five out of five, except for each aversion rated at 4+ out of five with some painful inhibition. In July 2013, the Veteran reported that he had "good and bad days" in terms of ankle pain, and rated his pain as a two to three out of ten. As such, the Veteran indicated that he was no longer running, and was instead focusing on cycling. 

The Veteran underwent VA joints examination in April 2015. At that time, he was diagnosed with lateral collateral ligament sprain, chronic or recurrent. The Veteran reported no flare-ups of the ankle, but did indicate functional loss or impairment due to decreased motion, such that he was unable to perform ski patrol. Range of motion testing yielded normal results, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees. The Veteran was able to perform repetitive use testing, with no additional loss of function or range of motion. No pain with weight-bearing or objective evidence of crepitus was noted on exam. However, there was objective evidence of localized tenderness or pain on palpation of the joint, described as tenderness over the lateral ankle. The VA examiner reported that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time. Muscle strength was described as normal with plantar flexion and dorsiflexion. No shin splints, muscle atrophy, ankylosis, ankle instability, or dislocation was reported. The Veteran reported the occasional use of a brace while jogging. 

The Veteran was diagnosed as having degenerative disease of the left ankle in April 2008 and July 2012.   This implicates the provisions of Diagnostic Code 5003, which provides that evaluation of t arthritis shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected. In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.

The Board finds that an initial rating of 10 percent is warranted per the provisions of Diagnostic Code 5003; based on X-ray evidence of arthritis and painful motion. The same result could be reached by applying the provisions of 38 C.F.R. § 4.59, which apply to any joint disability.  Burton v. Shinseki, 25 Vet App 1 (2011).


ORDER

Entitlement to an initial rating of 10 percent for residuals of a left ankle sprain is granted from the effective date of service connection. 


REMAND

The United States Court of Appeals for Veteran's Claims has recently interpreted the provisions of 38 C.F.R. § 4.59 as requiring examiners to provide ranges of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances. Correia v. McDonald, 28 Vet. App. 158 (2016). The regulation also states that, "if possible," the same test results should be obtained for the "opposite undamaged joint."  An examiner may determine that such testing is not feasible.  The Veteran has not yet received an examination that conforms to the requirements of Correia.

Accordingly, the appeal is REMANDED for the following:

1.  Afford the Veteran an examination to evaluate the severity of his service connected left ankle disability and bilateral plantar fasciitis.  
Findings should be included as to the extent of any associated pronation, tenderness of the plantar surfaces, inward displacement, deformity, pain on manipulation and use, foot alignment including inward displacement of the Achilles' tendon, indications of swelling on use, characteristic callosities and whether they are very painful; contraction of the plantar fascia, dropped forefoot, hammer toes, and whether there is marked varus deformity.

The examiner should report relevant ranges of motion for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


